DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 58 is objected to because of the following informalities:  
In reference to claim 58, it is suggested to amend “A rolled” in line 1 to “The rolled”; amend “a tensile yield strength” in line 2 to “the tensile yield strength”; and amend “62-72.3” to “greater than 62 ksi to 72.3”, in order to ensure consistency in the claim language.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 36 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to  
In reference to claim 36, the limitation “contains no Hf” is recited in line 2, there is no support in the original disclosure that the aluminum-lithium alloy contains no hafnium. 
The cited phraseology clearly signifies a “negative” or “exclusionary” limitation for which the Applicants have no support in the original disclosure. Negative limitations in a claim which do not appear in the specification as filed introduce new concepts and violate the description requirement of 35 USC 112, first paragraph, Ex Parte Grasselli, Suresh, and Miller, 231 USPQ 393, 394 (Bd. Pat. App. and Inter. 1983); 783 F. 2d 453.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 34-35, 37-51 and 54-58 are rejected under 35 U.S.C. 103 as being unpatentable over Rioja et al. (US 4,869,870) (Rioja).
In reference to claims 34 and 40-42, Rioja teaches a lithium containing aluminum based alloy (col. 2, lines 21-22) (corresponding to aluminum-lithium, alloy). The alloy consisting essentially of 0.2 to 5.0 wt. % Li, 0.05 to 6.0 wt. % Mg, 0.2 to 5.0 wt. % Cu, 0 to 2.0 wt. % Mn, 0 to 1.0 wt. % Zr, 0.05 to 12 wt. % Zn, 0.5 wt. % max Fe, 0.5 wt. % max Si, the balance aluminum and incidental impurities (Abstract; claim 1) (corresponding to from 3.2 to 3.7 wt. % Cu, from 1.2-1.7 wt. % Li, from 0.8 to 1.2 wt. % Mg, from 0.10 to 0.50 wt. % Zn, from 0.1 to 1.0 wt. % Mn, less than 0.04 wt. % Zr, up to 0.12 wt. % Si, up to 0.15 wt. % Fe, with the balance being aluminum).
corresponding to up to 0.15 wt. % each incidental elements, with the total of these incidental elements not exceeding 0.35 wt. %). The Mg to Zn ratio is in the range of about 0.1 to 6.0 (col. 3, lines 67-68) (corresponding to Mg content is at least equal to or higher than two times of Zn in weight percent).
Rioja further teaches zirconium is for grain structure control, however, other grain structure control materials include Ti, wherein Ti is in the range of 0.05 to 0.2 wt. % (col. 3, lines 52-55) (corresponding to up to 0.15 wt. % Ti). Rioja does not teach the alloy includes Ag, therefore it is clear that no Ag (i.e., 0 wt. %) is included in the alloy (corresponding to less than 0.1 wt. % Ag; a maximum of 0.05 wt. % Ag; a maximum of 0.01 wt. % Ag; no Ag is intentionally added to the aluminum-lithium alloy).
Rioja teaches a range of each of Cu, Li, Mg, Zn, Mn, Ag, Zr, Ti, Si, Fe, incidental elements and aluminum which overlap the presently claimed ranges.
Rioja differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range. However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to have selected from the overlapping portion of the ranges taught by the Rioja, because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05. Additionally, within the overlapping ranges, the value Mg to Zn can be calculated such that the resulting value would overlap the claimed content of Mg is at least equal to or higher than two times Zn.
corresponding to said alloy has a density of ≤ 0.0964 lbs/in3).
The presently claimed term “substantially Zr-free” is interpreted to be an aluminum-lithium alloy having less than 0.04 wt. % Zr. Rioja teaches the alloy comprises 0 to 1.0 wt. % Zr (Abstract; claim 1; claim 20), within the overlapping range of Zr (i.e., 0 to 0.04 wt. %) the aluminum-lithium alloy of Rioja is substantially Zr-free (corresponding to a substantially Zr-free, aluminum-lithium, alloy).
In reference to claims 35, 37-38 and 43-44, Rioja teaches the limitations of claim 34, as discussed above. Rioja teaches the aluminum based alloy comprises Cu in the range of 1.0 to 5.0 wt. % (claim 3) (corresponding to comprising 3.4 to 3.7 wt. % Cu). The alloy comprises Zn in the range of 0.2 to 2.0 wt. % (claim 11) (corresponding to comprising 0.20 to 0.50 wt. % Zn).
Rioja further teaches the alloy comprises Mn in the range of 0 to 0.6 wt. % (col. 3, lines 55-56; claim 15) (corresponding to 0.2 to 0.6 wt. % Mn). The alloy comprises 0.5 wt. % max Fe and 0.5 wt. % max Si (claim 1) (corresponding to comprising a maximum 0.05 wt. % Si; comprising a maximum 0.08 wt. % Fe).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In reference to claim 39, Rioja teaches the limitations of claim 34, as discussed above. Rioja teaches the aluminum based alloy comprises 0 to 1.0 wt. % Zr (Abstract; claim 1; claim 20). Within the overlapping range of Zr (i.e., 0 wt. %) the aluminum-lithium alloy of Rioja has corresponding to no Zr is intentionally added to the aluminum alloy).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In reference to claims 45-46, Rioja teaches the limitations of claim 34, as discussed above. Rioja further teaches the alloy is provided as an ingot or billet for fabrication into a suitable wrought product by casting techniques (col. 4, lines 45-49). The alloy is roll cast to a thickness from about ¼ to 2 or three inches or more depending on the end product (col. 4, lines 49-52) (corresponding to said aluminum-lithium, alloy has a thickness of 0.01-0.249 inch).
Rioja further teaches further reductions to the thickness can be provided, such that a sheet has a thickness ranging from 0.010 to 0.249 inch and usually from 0.030 to 0.10 inch (col. 5, lines 18-22) (corresponding to said aluminum-lithium alloy has a thickness of 0.01-0.249 inch; said aluminum-lithium alloy has a thickness of 0.01-0.125 inch).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In reference to claims 47-49, Rioja teaches the limitations of claim 34, as discussed above.
Rioja further teaches further reductions to a thickness by cold rolling can be provided, such that a sheet of the alloy has a thickness ranging from 0.010 to 0.249 inch and usually from 0.030 to 0.10 inch (col. 5, lines 18-22) (corresponding to a rolled product comprising the aluminum-lithium alloy according to claim 34, having a thickness of 0.01-0.249 inch; the aluminum-lithium alloy is in the form of a sheet having a thickness of 0.01” to 0.125 ”).
Given that the sheet of Rioja is substantially identical to the present claimed rolled product in structure and composition, it is clear that the sheet of Rioja would inherently exhibit in a solution heat-treated, quench and stretched condition a ratio of “soft” to “hard” texture higher than “0.8-0.5*gage” and “1.0-5.0*gage” at sheet quarter thickness (th/4) and center thickness (th/2) respectively, the unit of gage being inch.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In reference to claims 50 and 51, Rioja teaches the limitations of claim 34, as discussed above. Rioja further teaches further reductions to a thickness by cold rolling can be provided, such that a sheet of the alloy has a thickness ranging from 0.010 to 0.249 inch and usually from 0.030 to 0.10 inch (col. 5, lines 18-22) (corresponding to a rolled product comprising the aluminum-lithium alloy according to claim 34, having a thickness of 0.01-0.249 inch).
Given that the sheet of Rioja is substantially identical to the present claimed rolled product in structure and composition, it is clear that the sheet of Rioja would inherently exhibit in a solution heat-treated, quench, stretched and artificially aged condition a minimum FT 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In reference to claim 54 and 55, Rioja teaches the limitations of claim 34, as discussed above. Rioja further teaches the alloy is roll cast into a desired end product (col. 4, lines 49-52) (corresponding to a rolled product comprising the aluminum-lithium alloy according to claim 34).
Given that the rolled product of Rioja is substantially identical to the presently claimed rolled product in structure and composition, it is clear the rolled product of Rioja would inherently be capable of achieving 1.88*t bend test without cracking in both a L orientation and a LT orientation and have a ratio of soft textures to hard textures measured at quarter thickness (t/4) greater than 0.8, said soft textures defined as cubed and R-cubed textures, and said hard textures defined as Brass and S textures.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).
In reference to claim 56, Rioja teaches the limitations of claim 34, as discussed above. Rioja further teaches the alloy is roll cast into a desired end product (col. 4, lines 49-52) (corresponding to a rolled product comprising the aluminum-lithium alloy according to claim 34). Rioja further teaches after rolling a body of the alloy to the desired thickness, the sheet or plate or other worked article is subjected to a solution heat treatment, the product is rapidly quenched and worked and subjected to natural aging (col. 5, lines 24-27; col. 6, lines 1-5, 20-24) (corresponding to provided as a T3 temper sheet).
In reference to claim 57, Rioja teaches the limitations of claim 34, as discussed above. Rioja further teaches the alloy is roll cast into a desired end product (col. 4, lines 49-52) (corresponding to a rolled product comprising the aluminum-lithium alloy according to claim 34). Rioja further teaches a range of the tensile yield strength from about 42 ksi to 62 ksi (FIG. 1).
Rioja teaches the tensile yield strength of 62 ksi while the present claims require greater than 62 ksi.
It is apparent, however, that the instantly claimed amount of greater than 62 ksi and that taught by Rioja are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior 
In light of the case law cited above and given that there is only a “slight” difference between the tensile yield strength of 62 ksi disclosed by Rioja and the tensile yield strength disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to the tensile yield strength, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention that the tensile yield strength disclosed in the present claims is but an obvious variant of the tensile yield strength disclosed in Rioja, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
Alternatively, within the overlapping ranges Rioja teaches aluminum based alloy substantially identical to the presently claimed aluminum-lithium alloy in composition and produced by a substantially identical process (i.e., homogenizing, hot rolling, cold rolling, solution heat treatment, and artificially aging (col. 4, line 60 – col. 6, line 9)), it is clear that the aluminum based alloy of Rioja would inherently have a tensile yield strength greater than 62 ksi.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).
In reference to claim 58, Rioja teaches the limitations of claim 57, as discussed above. Rioja teaches the alloy has a tensile yiled strength from 42 ksi to 62 ksi (FIG. 1) (corresponding to having a tensile yield strength of 62-72.3 ksi).
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 36 and 57-58 are rejected under 35 U.S.C. 103 as being unpatentable over Balmuth et al. (US 5,234,662) (Balmuth).
In reference to claims 36 and 57-58, Balmuth teaches an aluminum based alloy which contains a specific and critical amounts of lithium, copper and preferably manganese and optionally magnesium and minor amounts of grain refining elements (col. 3, lines 60-64) (corresponding to aluminum-lithium alloy). The alloy includes, in weight percent, copper from 2.50 to 3.30 manganese from 0.0 to 0.50, lithium from 1.20 to 1.65, magnesium from 0.0 to 1.80 and the balance is aluminum (col. 3, line 68 – col. 4, line 10) (corresponding to from 3.2 to 3.7 wt.% Cu, from 1.2-1.7 wt.% Li, from 0.8 to 1.2 wt.% Mg, from 0.1 to 1.0 wt.% Mn; with the balance being aluminum).
	Balmuth further teaches the composition includes minor amounts of grain refinement elements such as zirconium, chromium and/or titanium, particularly from 0.001 up to 0.30 weight percent titanium (col. 4, lines 18-23) (corresponding to up to 0.15 wt. % Ti).
Given that Balmuth discloses the composition that overlaps the presently claimed aluminum-lithium alloy, including minor amounts of grain refinements such as zirconium, chromium and/or titanium, it therefore would be obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, to use titanium as the minor amount of grain refinement, which is both disclosed by Balmuth and encompassed within the scope of corresponding to less than 0.04 wt.% Zr).
Balmuth further teaches the composition includes impurities such as silicon, iron, and zinc up to 0.5 wt. % of the alloy (col. 4, lines 25-27) (corresponding to up to 0.12 wt.% Si, up to 0.15 wt.% Fe; from 0.10 to 0.50 wt.% Zn, up to 0.15 wt. % each incidental elements, with the total of these incidental elements not exceeding 0.35wt.%).
The density of the alloy is between 0.094 to 0.096 lb/in3 (col. 4, lines 30-31) (corresponding to said alloy has a density ≤ 0.0964 lbs/in3). Balmuth teaches the composition consisting of aluminum, lithium, copper, manganese, magnesium, titanium, zirconium, chromium, silicon, iron and zinc (col. 3, line 60 – col. 4, line 27), therefore it is clear the composition does not include hafnium (corresponding to said aluminum-lithium alloy contains no Hf). 
Balmuth teaches the composition includes magnesium in a range of 0.8 to 1.8 percent and up to about 0.5 wt. % Zn (Abstract; col. 4, lines 15-16). Balmuth teaches an overlapping range of each of magnesium and zinc with the presently claimed ranges of Mg and Zn, within the overlapping ranges of Mg and Zn, the value Mg to Zn can be calculated such that the resulting value would overlap the claimed content of Mg is at least equal to or higher than two times Zn.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Balmuth further teaches the composition is rolled (col. 5, lines 48-51) (corresponding to a rolled product comprising the aluminum-lithium alloy). The alloy products are worked and corresponding to a tensile yield strength greater than 62 ksi; a tensile yield strength of 62-72.3 ksi).
Response to Arguments
In response to amended claim 34, which recites an aluminum-lithium alloy, wherein said alloy has a density ≤ 0.0964 lbs/in3, it is noted that Long et al. (US 2016/0115576) (Long) no longer meets the presently claimed limitations. Therefore, the previous 35 U.S.C. 103 rejection over Long is withdrawn. However, the amendment necessitates a new set of rejections as set forth above.

In response to amended claims 36 and 39 the previous Claim Objections are withdrawn. However, new claim 58 necessitates a new set of Claim Objections, as discussed above. 

Applicants primarily argue:
“The density taught in Rioja is only for example alloys that do not meet the alloy composition ranges presently claimed.”
Remarks, p. 7
The examiner respectfully traverses as follows:
	Rioja teaches in more desirable alloys, the combination of strengths and toughness would be attainable in an aluminum-lithium alloy having density reductions in the order of 5 to 15% (col. 1, lines 40-43). Further, Rioja teaches the density ranges from 0.0902 to 0.0911 for some specific alloy compositions (col. 6, lines 45-50).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Additionally, within the overlapping ranges Rioja teaches aluminum based alloy substantially identical to the presently claimed aluminum-lithium alloy in composition and produced by a substantially identical process (i.e., homogenizing, hot rolling, cold rolling, solution heat treatment, and artificially aging (col. 4, line 60 – col. 6, line 9)), therefore, absent evidence to the contrary, it is clear that the aluminum based alloy of Rioja would inherently have a density less than or equal to 0.0964 lbs/in3.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).

Applicants further argue:
“Rioja requires Hf as an alloying element to achieve tensile yield strength properties less than those achieved by the present claimed invention.”
Remarks, p. 7
The examiner respectfully traverses as follows:
	While Rioja teaches the aluminum based alloy includes 0.05 to 1.0 wt. % Hf (col. 2, lines 33-41), nothing in independent claim 34 limits the aluminum-lithium alloy to include only the elements recited in instant claim 34.
Rioja teaches the aluminum based alloy containing each of Li, Cu, Mg, Zn, Mn, Ag, Zr, Ti, Si, Fe and Al in ranges that overlap the presently claimed Li, Cu, Mg, Zn, Mn, Ag, Zr, Ti, Si, Fe and Al ranges. A reference may be relied upon for all that it would have reasonably suggested 
Therefore, absent evidence to the contrary, it would have been obvious to one of ordinary skill in the art to have selected from the overlapping portion of the range taught by the reference, because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.
Additionally, Rioja teaches the tensile yield strength is from 42-62 ksi (FIG. 1), which overlaps with the present inventions range of from 62-72.3 ksi (i.e., both ranges include 62 ksi).
Alternatively, within the overlapping ranges Rioja teaches aluminum based alloy substantially identical to the presently claimed aluminum-lithium alloy in composition and produced by a substantially identical process (i.e., homogenizing, hot rolling, cold rolling, solution heat treatment, and artificially aging (col. 4, line 60 – col. 6, line 9)), it is clear that the aluminum based alloy of Rioja would inherently have a tensile yield strength greater than 62 ksi.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).

Therefore, Applicant's arguments filed 04/08/2021 have been fully considered but they are not persuasive. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/M.O./Examiner, Art Unit 1784        

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784